Boyce, J.:
Evidence of merely wounded mental feelings, unaccompanied with bodily injury, either actual or menaced, has not been regarded as sufficient to warrant a divorce on the ground of extreme cruelty. McClenahan v. McClenahan, 2 Boyce 599, 80 Atl. 677, and Elliott v. Elliott, 5 Boyce 406, 93 Atl. 963. While the evidence in this case does not show acts of grievous bodily injury, it does show a reasonable and continuous apprehension of such injury and that this condition existed to such a degree as to endanger the health of the plaintiff and to render cohabitation unsafe.
It is the opinion of the court that this case is distinguished from the cases above cited. Let a decree nisi be granted.